             Case 6:21-cv-00222-ADA Document 279 Filed 03/08/21 Page 1 of 2




Jury Evidence Recording System (JERS) Requirements
Time Frame for Submitting Exhibits
All files must be submitted based on the deadline set by the presiding Judge or CRD associated with your
case. Your timeliness in submitting these files will assist the Court in preparing for the trial. Exhibits
submitted that do not meet the Court’s requirements will be returned for correction.

 How to Submit Electronic Files
All files must be provided on a single storage device such as a USB, CD or DVD.

Requirements for Exhibit File Types
All electronic evidence must be provided using the following formats:

•      Documents and Photographs: .pdf, .jpg, .bmp, .tif, .gif
•      Video and Audio Recordings: .avi, .wmv, .mpg, .mp3, .mp4, .wma, .wav, .3gpp

VERY Important:               The individual file size of documents (pdf) should not exceed 10 MB.

                              The individual file size of audio and video should not exceed 500 MB.

If possible, exhibits approaching or exceeding this size limit should be separated into multiple files. PDF
documents can often be reduced significantly in size by using tools such as Adobe's "Reduce File Size"
feature. Images can be significantly reduced in file size by lowering its resolution or dimensions, usually
with minimal affect to viewing quality.

Naming Your Files
All file names MUST be named using the following naming convention. Not using this exact
naming convention will cause problems in our office when uploading your exhibit files. The file
name begins with the exhibit number, followed by an underscore to designate that the remaining
text of the file name is the description of the exhibit.

        EXHIBIT
        Exhibit Number(underscore)Exhibit Description(.)File Exension
                                                                                 Important


        Example:      1_Photograph of Gun.PDF

        Note: An underscore MUST be placed between the exhibit number and exhibit description. DO
              NOT use an underscore anywhere else in the exhibit file name.

        SUB EXHIBIT
        Exhibit Number(dash)Sub Letter(Underscore)Exhibit Description(.)File Extension



        Example:      1-A_Photograph of Gun Marked Up.pdf

        Note: For Sub Exhibits, place a dash between exhibit number and sub letter. The underscore is
              then placed after the sub letter.
             Case 6:21-cv-00222-ADA Document 279 Filed 03/08/21 Page 2 of 2



                                                                         JERS Orders Exhibits in the
Examples of Valid Exhibit File Names:                                    following manner
 Exhibit                         Exhibit File Name
                                                                          Exhibit #   Part
 1.Photograph               1_Photograph.jpg
                                                                          1
 1.A.Photograph – Marked Up 1-A_Photograph Marked.jpg
                                                                          1           A1
 2.2009 Tax Return               2_2009 Tax Return.pdf                    1           A2
 2.A. Schedule F                 2-A_Schedule F.pdf                       1           AA1
 2.A1. Schedule F Marked Up      2-A1_Schedule F Marked Up.pdf            1           AA2
 2.A2. Schedule F Revised        2-A2_Schedule F Revised.pd               1           AAA1
 2.B. Schedule H                 2-B_Schedule H.pdf                       1           AAA2
                                                                          1           B1
 3.Camera Footage                3_Camera Footage.wmv                     1           B2

Identifying Your Exhibits
The exhibit number needs to be clearly displayed on the first page of each exhibit.

i.e. “P 1” or “Plaintiff Exhibit 1” appended on the bottom right hand corner, either typed or written
on the following label:

                                                                                                   Important




i.e. “D 1” or “Defendant Exhibit 1” appended on the bottom right hand corner, either typed or
written on the following label:




i.e. “G 1” or “Government Exhibit 1” appended on the bottom right hand corner, either typed or
written on the following label:




i.e. “J 1” or “Joint Exhibit 1” appended on the bottom right hand corner, either typed or written on
the following label:


                                                                                               12/13/17
